Hugh S. Coyle, J.
This is an appeal from a judgment of conviction in the Court of Special Sessions of the City of Yonkers, New York, rendered on April 2,1956, finding the appellant guilty of the crime of accepting a bet on a horse race, pursuant to section 986 of the Penal Law of the State of New York.
It appears from the appellant’s arguments that it is one of his contentions that the Court of Special Sessions of the City of Yonkers lost jurisdiction of this case on July 1, 1955, when decision was reserved until the 2d day of April, 1956, without stipulation continuing the term of the court. With this the court cannot agree. Subdivision 3 of section 702-a of the Code of Criminal Procedure provides, “ If, pending final disposition of the case, the magistrate shall happen to adjourn without day, the court shall nonetheless continue. ’.’
The appellant’s final contention is that the judgment of conviction based upon the verdict of guilty is contrary to the evidence and contrary to the law, and against the weight of evidence.
With respect to the crime charged, the issues consisted solely of questions of fact which were decided in favor of the complainant. This court is of the opinion that it should follow the well-established rule that where such issues of fact have been passed upon by the trial court, which saw and heard the witnesses, that court alone could decide as to the demeanor, credibility and weight to be given to the witnesses’ testimony, then the verdict of the trier of the facts should be given the greatest weight and should not be disturbed unless it clearly appears that the same is contrary to the weight of the credible evidence. (Boyd v. Boyd, 252 N. Y. 422, 429; Amend v. Hurley, 293 N. Y. 587, 594.) From a reading of the record on appeal, this court is satisfied that the finding of the trial court against the defendant is not contrary to the weight of the credible evidence.
The judgment of conviction is affirmed.
Submit order on notice.